Citation Nr: 1728136	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to medication for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision.  In May 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's claims file.  In April 2014 this matter was remanded for additional development.

[The Board also remanded a claim of service connection for hypertension.  An October 2014 rating decision granted service connection for hypertension (and assigned a rating and effective date for the award), resolving that claim.  Hence, that matter is no longer before the Board.]


FINDING OF FACT

GERD was not manifested during, and is not shown to be related to, the Veteran's service or to have been caused or aggravated by his service-connected disabilities, to include as due to medication prescribed for the disabilities. 


CONCLUSION OF LAW

Service connection for GERD, to include as secondary to medication prescribed for service-connected disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify with respect to the underlying service connection claim was satisfied by correspondence in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the May 2013 hearing, the undersigned identified the issues on appeal, explained the evidence needed to establish service connection for GERD, and identified further evidence that could help substantiate the claim.  The matter was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and postservice medical records have been secured.  The RO arranged for VA examinations in September 2010, and (pursuant to the Board's April 2014 remand) in May 2014.  The Board finds that the reports of these examinations, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's remand instructions.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (a). To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between 
the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect prior to and from October 10, 2006). 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran's service-connected disabilities are: Amputation, left arm, rated 80 percent; posttraumatic stress disorder, rated 30 percent; left leg muscle injury, tinnitus, scar (right groin), scar (right hip), right femoral nerve injury, and right lateral femoral cutaneous nerve palsy, each rated 10 percent; and bilateral hearing loss and hypertension, each rated 0 percent. 

The Veteran contends that he developed GERD from medication he took after a helicopter crash and wounds sustained in service.  His STRs do not show any complaints, findings, diagnosis, or treatment of GERD.  Thus, on the basis of the service treatment records alone, GERD is not shown to have had onset during service, and service connection under 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) is not warranted.

GERD is not a chronic disease enumerated under 38 C.F.R. § 3.309(a), and the chronicity/continuity provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The analysis turns to whether (under 38 C.F.R. § 3.303(d) (direct service connection) or under 38 C.F.R. § 3.310(secondary service connection)) service connection for GERD may be granted on the basis that although the disability was first diagnosed after service, considering all the evidence including that pertinent to service, it is shown to be related to service.  The pertinent evidence includes:

On September 2010 VA examination, the Veteran claimed that he had GERD as a result of taking aspirin after being in a helicopter crash during service in 1968. Subsequent statements in support of his claim focus on the theory that his GERD is secondary to medication he took for service-connected disabilities.  Having considered the medical evidence of record pertaining to current treatment of GERD and the statements of the Veteran, the Board finds that the record does not show that the Veteran's GERD is directly related to his active service.  There is no evidence to show that the onset of his currently diagnosed GERD or any symptoms thereof was during the Veteran's active duty, or for many years thereafter.  It appears from the medical evidence in the file that the Veteran's gastrointestinal problems had their beginnings in 1989 or shortly before then.  As earlier noted, the initial documentation of a diagnosis of GERD was in 1989.  Hence, service connection for GERD on the direct service connection theory of entitlement under 38 C.F.R. 
§ 3.303(d) is not warranted. 

The analysis next turns to the secondary service connection theory of entitlement (under 38 C.F.R. § 3.310). As was noted previously, the Veteran contends that his GERD is secondary to medication he took for service-connected disabilities.

The medical record is silent regarding gastrointestinal disability until a March 1989 VA treatment record that notes that the Veteran reported problems with retrosternal chest pains described as a burning sensation or like a "bubble" often associated with gas. The pain was relieved with antacids.  The physician noted that the Veteran had a 10-year history of mild epigastric pain, "heartburn" with substernal burning sensation.  

A May 1989 upper gastrointestinal (UGI) series showed a mild amount of GERD reflux.  Tagamet was prescribed. 

An April 1990 VA medical record noted the Veteran's diagnosis of GERD.  The impression was "stable." 

A September 2005 366th Medical Group treatment record notes that the Veteran was seen for GERD and colon screening.  He reported an approximately 10-year history of GERD-type symptoms with good pain control with Prilosec.  The diagnosis was esophageal reflux. 
A June 2009 VA gastroscopy was interpreted as normal.  

On September 2010 VA examination, the Veteran reported that the onset of GERD was in 1989 when he went to the emergency department for reflux symptoms and retrosternal chest pain and GERD/peptic ulcer disease was diagnosed.  He stated that his GERD resulted from taking aspirin after being in a helicopter crash in Vietnam in 1968.  He took omeprazole for pain.  The diagnosis was heartburn.  The examiner opined that the Veteran's GERD was not caused by or a result of military service.  He explained that there was a lack of objective evidence of continuity of symptoms since service.  He noted that the Veteran took etodolac, which can cause esophagitis if GERD is present.  The examiner also noted that the Veteran was a long-time smoker, and that smoking was a known cause of GERD.  The examiner noted that he could not opine that GERD was caused by a helicopter crash in 1968.

At the May 2013 hearing, the Veteran testified that he first experienced symptoms of heartburn in 1989.  He reported that during the early 1980s he took a lot of aspirin due to his hips and leg hurting.  He reported that he took Prilosec.  He stated that he would get heartburn daily if he did not take medication.  He reported that VA prescribed antacids. 

On May 2014 VA examination, (pursuant to the April 2014 remand) the Veteran reported that with daily use of omeprazole, he had no symptoms of pyrosis or reflux.  The diagnosis was GERD.  The examiner opined that there was no evidence of GERD during service and no specific nature of the Veteran's in-service injuries or occupational exposures that would predispose him to GERD.  He explained that the Veteran's reported use of aspirin to manage pain reasonably attributed to his in-service injuries was not the proximate cause of the reflux of stomach contents into the esophagus as demonstrated on the UGI studies of 1989.  He further explained that the reflux was a normal physiologic event that had not ever been shown to be caused by or increased in severity by aspirin or any other non-steroidal anti-inflammatory drug (NSAID).  Regarding aggravation, the examiner opined that aspirin use may have increased the severity of symptoms of GERD through some effect on the esophageal mucosa, but this effect would not be more so than the Veteran's smoking habit or consumption of alcohol, both known to affect esophageal mucosal cell function and actually predispose to esophageal dysplasia and cancer.  He explained that if aspirin did somehow increase the symptoms of GERD, there was no evidence to support a conclusion of aggravation of the underlying condition beyond natural progression because the Veteran had remission of symptoms with medication.  He further explained that multiple upper endoscopies (in 2001 and 2009) showed that the Veteran had no evidence of any chronic or permanent condition of the esophageal mucosa attributable to either the aspirin or any effect aspirin use might have had in transiently increasing the intensity or severity of symptoms of the underlying GERD. 

The examinations and opinions by the VA examiners are based on a review records showing onset, clinical course, and status of the Veteran's gastrointestinal disability.  The examiners are qualified by education and training to offer medical opinions on the etiology of the Veteran's gastrointestinal disability, diagnosed as GERD, and they concluded that there was no evidence to support a link - via direct cause or through aggravation - between the Veteran's GERD and his service or between GERD and medication taken for his service-connected disabilities.  This evidence opposes rather than supports the claim.  As the preponderance of the evidence is against the secondary service connection theory of entitlement (under 38 C.F.R. § 3.310), the preponderance of the evidence is against the claim. Therefore, the benefit of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b). 

To the extent the Veteran asserts that there is an association between his GERD and a service-connected disability, his competence to offer such opinion as a layperson is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  See 38 C.F.R. § 3.159(a) (defining competent lay and medical evidence).  Although he is competent to describe symptoms of a gastrointestinal disability, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), the determination as to which of various possible factors is/are the underlying factor(s) responsible for GERD is a medical question that requires medical knowledge/training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer a competent opinion on this question. Therefore, his statements concerning the etiology of his gastrointestinal disability are not competent evidence, and must be excluded; they cannot be considered competent evidence favorable to his claim. 

For the above reasons, considering all applicable theories of entitlement, service connection for GERD, is not warranted.


ORDER

Service connection for GERD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


